Exhibit 10.4

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of September 23, 2004 by and between FTI Consulting, Inc., a Maryland
corporation with its principal offices in Annapolis, Maryland (“Company”), and
Jack B. Dunn, IV (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Company and Executive entered into an Employment Agreement (the
“Agreement”), dated as of November 5, 2002; and

 

WHEREAS, the parties wish to amend certain terms of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and in the Agreement, Company and Executive agree as follows:

 

1. Extension of Employment Term. Section 2(a) of the Agreement is hereby
re-written as follows:

 

Employment Term. Executive’s full-time employment under this Agreement will
begin as of November 5, 2002 (the “Effective Date”) and, unless otherwise
terminated as provided in Section 9, will continue for an initial term (the
“Initial Term”) of three years through the day before the third anniversary of
the Effective Date in 2005. Effective at the close of business on the day before
the first, second, third, fourth and fifth anniversaries of the Effective Date
in 2003, 2004, 2005, 2006 and 2007, the term of Executive’s employment under
this Agreement, if not otherwise terminated as provided in Section 9, will be
extended for an additional one-year period unless either party has, before the
close of business on the day on which the additional one-year extension would
otherwise become effective, given notice to the other of his or its intention
not to further extend the term. The Initial Term, together with each additional
one-year extension that becomes effective pursuant to the preceding sentence, is
referred to in this Agreement as the “Employment Term.”

 

2. Extension of Transition Period. Section 2(b) of the Agreement is hereby
re-written as follows:

 

Transition Period. Upon expiration of the Employment Term or its earlier
termination pursuant to Section 9 other than as a result of Executive’s death or
disability (as defined in Section 9(d)) or termination of Executive’s employment
by the Company for Cause (as defined in Section 9(b)), Executive shall continue
to provide services to Company as described in Section 3(b), but in the

 



--------------------------------------------------------------------------------

capacity of a part-time employee, for a period of five years (the “Transition
Period”).

 

3. Change in Title. As of October 18, 2004, and for the remainder of the
Employment Term, Executive will (i) be employed to serve as, and have the title
of, Chief Executive Officer and President, to perform such duties consistent
with such positions as Executive shall reasonably be directed to perform by the
Board of Directors of Company commensurate with Executive’s positions or as may
be specified in Company’s By-Laws, if applicable, (ii) have such authority as
may be reasonably necessary or appropriate in order to enable Executive to carry
out the duties and responsibilities of Executive’s employment under the
Agreement, as amended, (iii) have Executive’s principal office located at
Company’s offices in Annapolis, Maryland, and (iv) be entitled to office
services and support commensurate with Executive’s position, duties and
responsibilities.

 

4. Good Reason Resignation Rights. In exchange for the promises made and
consideration exchanged herein, Executive hereby waives any right he might have
otherwise had under Section 9(e) of the Agreement to resign for “Good Reason”
based on the change in title and responsibilities described in Section 3 of this
Amendment. This waiver in no way affects Executive’s right or entitlement to
exercise “Good Reason” resignation rights under Section 9(e) of the Agreement
based on other or future circumstances, including but not limited to additional
changes to his title and/or responsibilities beyond those contemplated by
Section 3 of this Amendment.

 

5. Equity Grant. In connection with and in consideration for this Amendment,
Company will grant Executive $1,000,000 worth of Common Stock of Company, valued
as of the date of this Amendment (the “Equity Grant”), pursuant to the Company’s
2004 Long-Term Incentive Plan. The Equity Grant shall vest in five (5) equal
installments, beginning on the first anniversary of the date of this Amendment
and continuing on the following four anniversaries of the date of this
Amendment, provided (except as otherwise specified herein or in the Agreement)
that Executive is employed with Company on each such anniversary, such that the
Equity Grant will be fully vested on the fifth anniversary of the date of this
Amendment. The Equity Grant and all outstanding past and future equity-based or
similar awards granted to Executive will vest in full immediately before the
occurrence of a Change of Control (as defined in Section 10(c) of the Agreement)
or upon the termination of Executive’s employment (i) by Company without Cause
(as defined in Section 9(b) of the Agreement), (ii) by Executive with Good
Reason (as defined in Section 9(e) of the Agreement), or (iii) due to
Executive’s death or Disability (as defined in Section 9(d) of the Agreement).
Vesting of the Equity Grant and other equity-based or similar awards will
continue through the Transition Period.

 

6. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect.

 

7. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

 

-2-



--------------------------------------------------------------------------------

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

       

FTI CONSULTING, INC.

Date:

 

September 23, 2004

     

By:

 

/s/ THEODORE I. PINCUS

           

Name:

 

Theodore I. Pincus

           

Title:

 

Executive Vice President and Chief

Financial Officer

        EXECUTIVE

Date:

 

September 23, 2004

     

By:

 

/s/ JACK B. DUNN, IV

               

Jack B. Dunn, IV

 

-3-